Exhibit 10.1

 

AMENDMENT NO. 2 TO THE REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 2 (this “Amendment Agreement”) to the Registration Rights
Agreement dated as of December 16, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, including by Amendment No. 1 thereto dated
February 14, 2011, the “Agreement”) by and among Xplore Technologies Corp., a
Delaware corporation (the “Company”), and the signatories hereto is entered into
effective as of October 14, 2011.

 

R E C I T A L S:

 

WHEREAS, the Company and the existing holders of shares of Series D Preferred
Stock are parties to the Agreement, which sets forth the registration rights
granted to the holders of Series D Preferred Stock in connection with the shares
of Company common stock issuable upon the conversion of the Series D Preferred
Stock;

 

WHEREAS, the Company intends to issue and sell up to 4,000,000 shares of
Series D Preferred Stock to accredited investors pursuant to a private placement
(the “Offering”);

 

WHEREAS, the Company and the undersigned holders desire to amend the Agreement,
effective as of the date hereof, to, among other things, (i) allow for the
purchasers of shares of Series D Preferred Stock issued in the Offering (the
“Additional Investors”) to become parties to the Agreement and be granted the
registration rights set forth therein, (ii) amend the definition of “Investors”
to include the Additional Investors and (iii) amend the definition of “Preferred
Shares” to include the shares of Series D Preferred Stock issued in the
Offering;

 

WHEREAS, Section 10(i) of the Agreement provides that the Company will not grant
any additional registration rights after the date of the Agreement without the
consent of the holders of at least a majority of the Registrable Stock unless
such registration rights are subordinate in all respects to the rights contained
in the Agreement;

 

WHEREAS, Section 10(d) of the Agreement provides that amendments to the
Agreement may only become effective with the written consent of the Company and
the holders of at least a majority of the outstanding shares of Registrable
Stock (assuming the conversion of all Preferred Shares into Registrable Stock);

 

WHEREAS, the holders of at least a majority of the outstanding shares of
Registrable Stock wish to consent to the grant of the registration rights set
forth in the Agreement to the Additional Investors; and

 

WHEREAS, the Company and the holders of at least a majority of the outstanding
shares of Registrable Stock under the Agreement wish to consent to the
amendments contained herein and, upon execution of this Amendment Agreement by
the Company and such holders, the requirements of Sections 10(d) and 10(i) of
the Agreement will be satisfied.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties do hereby
agree, as follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions in this Amendment Agreement.  Except as otherwise
defined in this Amendment Agreement (including the preamble and the recitals
hereof), capitalized terms are used herein with the meanings ascribed to such
terms in the Agreement.

 

2.             Consent to Additional Parties to the Agreement.  The undersigned
holders of at least a majority of the outstanding shares of Registrable Stock
hereby consent to the addition of the Additional Investors as parties to the
Agreement and to the grant of the registration rights set forth in the Agreement
to such Additional Investors.  The Company shall require each Additional
Investor to agree in writing to be subject to the terms and conditions of the
Agreement, and that such terms and conditions shall inure to the benefit of such
Additional Investors, by executing and delivering a Joinder Agreement, in
substantially the form attached as Exhibit A, and upon execution and delivery of
such Joinder Agreement, each such Additional Investor shall be deemed to be an
Investor under the Agreement.

 

3.             Consent to Amendments to the Agreement.  The Company and the
undersigned holders of at least a majority of the outstanding shares of
Registrable Stock hereby consent to the amendments to the Agreement contained in
this Amendment Agreement and acknowledge that, upon execution of this Amendment
Agreement by the Company and such holders, the requirements of Sections
10(d) and 10(i) of the Agreement will be satisfied.

 

4.             Amendment to Recitals of the Agreement.  The Recitals to the
Agreement are hereby amended and restated in their entirety to read as follows:

 

“WHEREAS, the Company and the other parties hereto wish to provide certain
arrangements with respect to the registration of shares of common stock, $0.001
par value, of the Company (the “Common Stock”) under the Securities Act (as
defined below);

 

WHEREAS, the Company and certain of the Investors who are signatories thereto
(the “Majority Noteholders”) entered into an Exchange Agreement, dated
November 3, 2010 (the “Exchange Agreement”), pursuant to which, subject to the
terms and conditions therein, such Investors converted and exchanged all of the
outstanding indebtedness of the Company under those certain Note Purchase
Agreements, dated September 5, 2008, February 27, 2009 and November 5, 2009,
each as amended, for, and the Company issued, 9,498,364 shares of the Company’s
Series D Participating Convertible Preferred Stock, par value $0.001 per share
(the “Series D Preferred Stock”);

 

WHEREAS, in February 2011, SG Phoenix LLC, on behalf of the Company, and certain
additional investors (the “February 2011 Additional Investors”) entered into
subscription agreements, pursuant to which, subject to the terms and conditions
therein, the Company issued and sold to such February 2011 Additional Investors,
and such February 2011 Additional Investors purchased from the Company, an
aggregate of up to 1,000,000 shares of Series D Preferred Stock (the
“February 2011 Offering”);

 

WHEREAS, SG Phoenix LLC, on behalf of the Company, and certain additional
investors (the “Additional Investors”) have entered into additional subscription

 

2

--------------------------------------------------------------------------------


 

agreements, pursuant to which, subject to the terms and conditions therein, the
Company is issuing and selling to such Additional Investors, and such Additional
Investors are purchasing from the Company, an aggregate of up to 4,000,000
shares of Series D Preferred Stock (the “Offering”); and

 

WHEREAS, it is a condition to the obligations of the Investors under the
Exchange Agreement, the February 2011 Additional Investors pursuant to the
February 2011 Offering and the Additional Investors pursuant to the Offering
that this Agreement be executed by the parties hereto, and the parties are
willing to execute this Agreement and to be bound by the provisions hereof.”

 

5.             Amendment to Definition of “Investors” in the Agreement.  The
definition of “Investors” in the Agreement is hereby amended effective as of the
date hereof to include the Additional Investors in the Offering.

 

6.             Amendment to Definition of “Preferred Shares” in the Agreement. 
The definition of “Preferred Shares” in Section 1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

““Preferred Shares” means shares of Series D Preferred Stock issued to the
Investors pursuant to the Exchange Agreement, the February 2011 Offering or the
Offering, or by way of a stock dividend, stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization.”

 

7.             Effectiveness of Amendments.  The amendments to the Agreement
contained in this Amendment Agreement shall become effective on and as of the
date hereof.  From and after such date, each reference in the Agreement to the
“Agreement”, or any like expression referring to the Agreement, shall be deemed
to refer to the Agreement as amended by this Amendment Agreement.  The
Agreement, as amended by Amendment No. 1, shall remain unchanged and in full
force and effect, other than as amended hereby.

 

8.             Counterparts; Facsimile.  This Amendment Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original, but all such separate counterparts shall together constitute but one
and the same instrument.  Delivery of a counterpart hereof by facsimile
transmission or by e-mail transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

9.             Governing Law.  This Amendment Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflict of law principles.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed as of the day and year first above written.

 

COMPANY:

XPLORE TECHNOLOGIES CORP.

 

 

 

By:

/s/Michael J. Rapisand

 

 

Name: Michael J. Rapisand

 

 

Title:   Chief Financial Officer

 

 

 

 

REQUIRED HOLDERS:

PHOENIX VENTURE FUND LLC  

 

 

 

By:

SG Phoenix Ventures LLC,

 

 

its Managing Member

 

 

 

 

 

By:

/s/Andrea Goren

 

 

Name: Andrea Goren

 

 

Title:   Member

 

 

 

 

 

/s/Philip S. Sassower

 

PHILIP S. SASSOWER

 

 

 

PHOENIX ENTERPRISES FAMILY FUND LLC

 

 

 

 

 

By:

/s/Philip S. Sassower

 

 

Name: Philip S. Sassower

 

 

Title:   Managing Member

 

 

 

 

JAG MULTI INVESTMENTS LLC

 

 

 

 

 

By:

/s/Alexander M. Goren

 

 

Name: Alexander M. Goren

 

 

Title:   Managing Member

 

 

 

ANDAX LLC

 

 

 

 

 

By:

/s/Andrea Goren

 

 

Name: Andrea Goren

 

 

Title:   Managing Member

 

--------------------------------------------------------------------------------


 

 

/s/James J. O’Donnell

 

JAMES J. O’DONNELL

 

 

 

 

 

/s/Stanley Leon Gilbert

 

STANLEY LEON GILBERT

 

 

 

--------------------------------------------------------------------------------

 